DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
This Office action is in response to applicant’s amendments and arguments filed 08/11/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 08/11/2022, claim 6 was cancelled, and claim 1 was amended.  Claims 1-5 and 7-15, as filed on 08/11/2022, are currently pending and considered below.

Terminal Disclaimer
The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,449,404 has been reviewed and is NOT accepted for the following reasons:
This application was filed on or after September 16, 2012.  The party, “GripBell, Inc.,” identified in the terminal disclaimer is not the applicant of record.  The Office suggests that the applicant of record, “BarXBell, Inc. dba GripBell,” should instead be identified in a corrected and re-filed terminal disclaimer.
This application was filed on or after September 16, 2012.  The person, “Steve Bachmann,” “Reg. No. 50806,” who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record.  See 37 CFR 1.321(a) and (b).  The Office suggests that a Power of Attorney is filed that gives power to the attorney who is signing the corrected and re-filed terminal disclaimer.

Response to Amendment
The drawing objections have not been obviated in view of applicant’s amendments and arguments filed 08/11/2022 because replacement drawing sheets were not filed to correct the drawing objections identified in the Final Rejection, dated 02/11/2022.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 08/11/2022, and were withdrawn.  The nonstatutory double patenting rejections of claims 1-5, 9, 10, and 12-15 were not overcome in view of applicant’s terminal disclaimer filed on 08/11/2022 because the terminal disclaimer was not accepted.  See above.

Drawings
The drawings filed on 10/21/2019 are objected to because poor quality, line weight, and hand-drawn reference characters and lead lines used in the illustrations of Figures 12A, 14-18, 21-25, 28-32, 34, 37-39, and 42-46 render details in the drawings unclear.  No new matter should be entered.
In addition, the drawings filed on 10/21/2019 are objected to because Figure 34 appears to be a duplicate of Figure 33, filed on 04/07/2020.  Applicant is required to remove Figure 34, assign correct figure numbers to Figures 35-46, and correspondingly update the specification accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the specification, as originally filed, paragraphs 0007-0059, the Brief Description of the Drawings section, the Figures are incorrectly, non-sequentially, and duplicatively identified.  Applicant is required to update the Brief Description of the Drawings section to correspond with the replacement drawing sheets.  Refer to the Drawing Objections, see above.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informality:
In claim 5, line 3, “a common plane of symmetry” should be --- the common plane of symmetry ---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, 10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 10,449,404 reference application).  Specifically:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of the reference application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of the reference application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of the reference application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of the reference application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of the reference application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 2 of the reference application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 3 of the reference application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 5 of the reference application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 6 of the reference application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 7 of the reference application.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 8 of the reference application.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Applicant’s argument that “The Applicant has prepared replacement sheets to overcome the object to the drawings which are submitted concurrently herewith” is unpersuasive.  Applicant has not filed replacement drawing sheets to correct the drawing objections identified in the Final Rejection, dated 02/11/2022.

Allowable Subject Matter
Claims 7, 8, and 11 are objected to as being dependent upon a rejected base claim.
Claims 1-5 and 7-15 would be allowable if the corrected terminal disclaimer is re-filed to overcome the nonstatutory double patenting rejections set forth in this Office action.  See above.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Callanan (US 2014/0357458) in view of Kuka (US 9,364,704)) fails to teach or render obvious an exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the first and second linear portions of the third frame member and the third and fourth linear portions of the fourth frame member are each nonparallel with both a common plane of symmetry and the second frame member (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784